UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

PATRICIA SCHILLING CIVIL ACTION

VERSUS

PETSM_ART, INC. ET AL. NO.: 17-00422-BAJ-RLB
RULING AND ORDER

 

Before the Court is PetSniart, Inc.’s Motion in Limine (Doc. 26) to exclude the

testimony of Matthew D'Aubin. For the reasons that follow, the Motion in Limine (Doc.

26) is DENIED.
I. BACKGROUND

Patrioia Schilling sued PetSInart for negligence after she slipped and fell in the
vestibule of a Denham Springs, Louisiana PetSlnart store on a rainy day. (Doc. 1-1). To
support her claim, Plaintiff retained Matthew D’Aubin to inspect the condition of the
floor of the vestibule at the PetSmart store. (Doc. 17-3). D’Aubin inspected the floor of the
vestibule on March 30, 2017_87 days after Plaintiff’s January 2, 2017 fall. (Id,.). lt rained
the day of the inspection. (Id.). D’Aubin observed “that the concrete floor where the
shopping carts are housed was wet and slippery” and that as it “continued to rain . _ . the
concrete area in the vicinity of the shopping carts became increasingly . . . wet and

slippery.” (Id.).

PetSmart moves to exclude D’Aubin’s testimony on the grounds that it is

irrelevant and its probative value is substantially outweighed by a danger of misleading

the jury and confusing the issues.1 (Doc. 26). PetSmart asserts that D’Aubin’s testimony
about the condition of the floor of the vestibule on March 30, 2017 has no bearing on the
condition of the floor of the vestibule on the date of Plaintiff's fall. (Doc. 26-1 at p. 6).
Plaintiff rejoins that D’Aubin’s post-incident investigation is relevant because it tends to

show that the floor becomes slippery when it rains. (Doc. 34).
II. LEGAL STANDARD

The party objecting to the admission of evidence bears the burden of showing that
the evidence is inadmissible Lyond,ell Ch,em. Co. v. Occidental Chem.. Corp., 608 F.3d
284, 295 (5th Cir. 2010).

III. DISCUSSION

PetSmart asks the Court to exclude D’Aubin’s testimony about the condition of the
floor of the vestibule because it is not relevant. (Doc. 26 at p. 1)_ Evidence is relevant if it
has any tendency to make a fact of consequence more or less probable than it would be
without the evidence. Fed. R. Evid. 401. Evidence that is not relevant is not admissible
Fed. R. Evid. 402. D'Aubin’s testimony that the floor of the vestibule was slippery on a
rainy day 87 days after Plaintif[’ s fall tends to make it more probable that the floor of the

vestibule was slippery on the rainy day that Plaintiff fell.

PetSmart has not identified any change in the condition of the floor of the vestibule
between the date of D’Aubin’s inspection and the date of Plaintif[`s fa]l. N or has PetSmart
shown that the weather conditions on the date of D’Aubin’s inspection differed from the
weather conditions on the date of Plaintiff’s fall in a way that would diminish the
relevance of the testimony. D’Aubin’s delay in inspecting the floor of the vestibule goes

to the weight of the testimony and not to its admissibility. See F. W. Woolworth, Co. v.

 

1 PetSmart asks the Court to prohibit D’Aubin from offering expert testimony. (Doc. 26-1 at p. 3). The
request is moot because Plajnti_ff states that she will not offer D’Aubin as an expert witness. (Doc. 34
at p. 5).

Seckinger, 125 F.2d 97, 98 (5th Cir. 1942) (holding that lay-witness testimony about the
condition of a floor one-and~a~half months after an accident was relevant). So the Court

rejects PetSmart’s relevance challenge to D’Aubin’s testil:l'iony.2

Next, PetSmart asks the Court to exclude D’Aubin’s testimony because it has low
probative value and may mislead the jury. (Doc. 26-1 at p. 1). The Court may exclude
relevant evidence if its probative value is substantially outweighed by a danger of unfair
prejudice, confusing the issues, or misleading the jury. Fed. R. Evid. 403. PetSmart
asserts that D’Aubin’s testimony about his post-incident investigation will mislead the
jury and spark a mini-trial on the condition of the store’s vestibule 87 days after

Plaintiff s fall. (Doc. 28-1 at p. 7). The Court disagrees

First, the jury is capable of distinguishing between testimony about the condition
of the floor of the vestibule 87 days after Plaintift’ s fall and testimony about the condition
of the floor of the vestibule on the date of Plaintiff s fail. And the Court will issue an
instruction limiting the purposes for which the jury can consider the testimony. See
United Stotes o. Sand,ers, 343 F.3d 511, 518 (5th Cir. 2003) (“Under the Rule 403
standard, when the court issues a limiting instruction, it minimizes the danger of undue

prejudice.”).

Second, PetSmart’s fear of a mini-trial is unjustified (Doc. 26-1 at p. 7). The Court

will not allow the parties to dwell on D’Aubin’s post-incident investigation: D'Aubin may

 

2 PetSmart’s position Ends limited support in LeBeouf o. K-Mart Corp., 888 F.2d 330 (5th Cir. 1989).
There, the United States Court of Appeals for the Fifth Circuit concluded that a trial court did not
abuse its discretion when it excluded evidence of the condition of a floor two years after a slip and fall.
Id. at 333. The trial court reasoned that evidence of the floor’s subsequent condition was not relevant
because “[d]angerous conditions come and go” and the two-year gap between the fall and the
investigation is “so remote in time.” Id. The gap in this case is far shorter_just 87 days. And unlike
the party seeking to exclude the subsequent-condition evidence in LeBeouf, Plaintiff has made a
preliminary showing that the conditions on the date of the investigation resemble the conditions on
the date of Plaintifi` s fall.

testify to his perception of the condition of the vestibule floor on the date he inspected it

and nothing more. See Fed. R. Evid. 701.
IV. CONCLUSION
Accordingly,

IT IS ORDERED that PetSmart, Inc.’s Motion in Limine (Doc. 26) is
DENIED.

Baton Rouge, Louisiana, this i l"'"day of December, 2018.

teeth

JUDGE BRIAN_A¢‘ JACKsoN
UNITED sTATEs DIsTRIcT coURT
MIDDLE DISTRICT oF LoUIsIANA

